DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 recites a method for fabricating a device, comprising:
forming, on a top surface of a substrate, a first layer of a first deposition material;
patterning the first layer of the first deposition material to create a seed pattern of remaining first deposition material;
using homoepitaxy to grow a second layer of the first deposition material on the seed pattern; and
forming, after the second layer of first deposition material has been grown, a layer of a second deposition material over the top surface of the substrate and the second layer of first deposition material, wherein the second deposition material is a superconducting material.


Claim 31 recites an electrical element, comprising:
a substrate;
a seed pattern, extruding outwards from a top surface of the substrate, comprising a first deposition material;
a second layer of the first deposition material grown on top of the seed pattern; and
a layer of a second deposition material over the top surface of the substrate and the second layer of first deposition material, wherein the second deposition material is a superconducting material;
wherein the seed pattern is formed on the substrate before the second layer is grown on the seed pattern;
wherein the second layer is grown via homoepitaxy; and
wherein the first deposition material is a semiconductor, and the seed pattern and second layer of first deposition material form a nanowire or a nanowire network.

US PG Pub 2022/0157932 (“Jespersen”), US PG Pub 2021/0143310 (“Holmes”), US PG Pub 2021/0083167 (“Jespersen’167”), US PG Pub 2020/0303573 (“Najafi”), US PG Pub 2020/0287120 (“Pikulin”), US PG Pub 2019/0363237 (“Krogstrup”) and US PG Pub 2011/0160065 (“Aytug”) are cited as being examples of relevant references in the art. The references disclose various devices and methods for forming a superconducting layer over a semiconducting layer. However, the references do not arrive at the structures using the method claimed by Applicant. Furthermore, the references do not disclose the semiconductor devices to be nanowire or a nanowire network formed over a seed pattern and having a superconducting layer deposited over a top surface of the nanowire or nanowire network. 
A search of other, relevant references does not show Applicants invention to be anticipated or obvious. Claims 17-30 and 32-35 depend on Claims 16 and 31, respectively, and are allowable for at least the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818